Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Office action is in response to a preliminary amendment filed on 12/21/2019. 
	Currently, claims 1-13 are pending and examined below.  

Priority
	 Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Applicant submitted two information disclosure statements on 12/21/2019 ("12-21-19 IDS") and 01/25/2022 ("01-25-22 IDS").  Since the Applicant has met the provisions of 37 CFR 1.97, the 12-21-19 IDS and 01-25-22 IDS are in compliance and are being considered by the examiner.


Specification

The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  POLYCYCLIC AROMATIC COMPOUND FOR ORGANIC ELECTROLUMINESCENT ELEMENT

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because it is unclear what the metes and bounds of ">" are in ">O, >S, or > Se". Does ">O" mean elements having higher atomic mass than oxygen atom? For the purpose of advancing the examination of the instant application, "">O, >S, or > Se" has been assumed to refer to "O, S or Se".
	Claims 2-4 are indefinite for depending from the indefinite independent claim 1. 
	Independent claim 5 is indefinite for referring to the indefinite independent 
claim 1.
	Claims 6-8 are indefinite for depending from the indefinite independent claim 5. 
	Claim 8 is further indefinite for three additional reasons: First, it is unclear what the metes and bounds of ">" are in ">O or >N-R". Does ">O" mean elements having higher atomic mass than oxygen atom? For the purpose of advancing the examination of the instant application, "">O or >N-R" has been assumed to refer to "O or N-R". Second, it is unclear how the general formula (2) represents a multimer as the general formula (2) represents a polycyclic aromatic compound. 

	Independent claim 12 is indefinite for referring to the indefinite independent 
claim 9.
	Independent claim 13 is indefinite for referring to the indefinite independent 
claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2015/0236274 A1 to Hatakeyama et al. (" '274 Hatakeyama") (cited in the 12-21-19 IDS).
Regarding claims 1-3, '274 Hatakeyama teaches a specific embodiment of a polycyclic aromatic compound (Examples 1 and 2 shows that polycyclic aromatic compound can emit blue light; see para [0553] and [0554])). 
having naphthalene substituents at R1 and R3 (see 1-93 for example) or phenantherene substitutes at R1 and R3 (see 1-98 for example), but does not specifically disclose a particular embodiment in which anthracene substituent is at R1 and R3 (Ar-1 as claimed) and at least one hydrogen atom in the compound or structure represented by formula (1) may be substituted by a deuterium atom (para [0017):  


    PNG
    media_image2.png
    165
    245
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    141
    228
    media_image3.png
    Greyscale


	
	Thus, '274 Hatakeyama teaches all of the limitations of claim 1 except that Ar-1 is a naphthalene or phenantherene, and not anthracene.
	However, '274 Hatakeyama does teach that "blue to bluish green dopants materials include...naphthalene, anthracene, phenanthrene..." (para [0122]).  Also, '274 Hatakeyama teaches that examples of aryl rings having 6 to 30 carbon atoms that include napthalene, phenanthrene and anthracene (para [0129]).  That is, '274 Hatakeyama teaches that naphthalene, phenantherene and anthracene can be functional equivalents.	
In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the polycyclic compound having naphthalene substituents at R1 and R3 (see 1-93 for example) or phenantherene substitutes at R1 and R3 (see 1-98 for example) by substituting naphthalene or phenanthrene with another functionally-equivalent anthracene substitutent as taught by '274 Hatakeyama as "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).
	Regarding claim 5, '274 Hatakeyama teaches a material for an organic device comprising the polycyclic aromatic compound according to claim 1 (para [0035]).
	Regarding claim 6, '274 Hatakeyama teaches the material for an organic device is a material for an organic electroluminescent element, a material for an organic field effect transistor, or a material for an organic thin film solar cell (para [0036]).
	Regarding claim 7, '274 Hatakeyama teaches the material for an organic electroluminescent element is a material for a light emitting layer (para [0036]).
	Regarding claim 8, in light of the indefiniteness issue of claim 8, claim 8 has been interpreted such that when X1 and X2 is ">O", '274 Hatakeyama teaches the general formula (2) (see rejection of claim 1). 
	Regarding independent claim 9, '274 Hatakeyama teaches an organic electroluminescent element comprising: a pair of electrodes composed of a positive 
	Regarding claim 10, '274 Hatakeyama teaches an electron transport layer and/or an electron injection layer disposed between the negative electrode and the light emitting layer, wherein at least one of the electron transport layer and the electron injection layer contains at least one selected from the group consisting of a borane derivative, a BO-based derivative, an anthracene derivative, a benzofluorene derivative, a phosphine oxide derivative, a pyrimidine derivative, a carbazole derivative, a triazine derivative, a benzimidazole derivative, a phenanthroline derivative, and a quinolinol-based metal complex (para [0041]). 
	Regarding claim 11, '274 Hatakeyama teaches the electron transport layer and/or electron injection layer that further include/includes at least one selected from the group consisting of an alkali metal, an alkaline earth metal, a rare earth metal, an oxide of an alkali metal, a halide of an alkali metal, an oxide of an alkaline earth metal, a halide of an alkaline earth metal, an oxide of a rare earth metal, a halide of a rare earth metal, an organic complex of an alkali metal, an organic complex of an alkaline earth metal, and an organic complex of a rare earth metal (para [0042]). 
	Regarding claim 12, '274 Hatakeyama teaches a display apparatus comprising the organic electroluminescent element according to claim 9 (para [0043]). 
	Regarding claim 13, '274 Hatakeyama teaches a lighting apparatus comprising the organic electroluminescent element according to claim 9 (para [0044]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 of the present application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of the Parent Patent No. US 11,248,009 B2 (" ’009 Patent").  Although the conflicting claims are not identical, they are not patentably distinct from each other, because the scope of claims 1-16 of the ‘352 Patent is narrower or substantially the same with that of claims 1-13 of the present application. 
	Regarding independent claim 1 of the present application, claim 1 of the ‘009 Patent is narrower or substantially the same in scope than that of claim 1 of the present application. 
Regarding claims 2-4 of the present application, scope of claims 2-8 of the ‘009 Patent is narrower than that of claims 2-4 of the present application.
Regarding claims 5-8 of the present application, scope of claims 9-12 of the ‘009 Patent is narrower than that of claims 5-8 of the present application.
Regarding claims 9-11 of the present application, scope of claims 13-15 of the ‘009 Patent is narrower than that of claims 9-11 of the present application.
Regarding claims 12 and 13 of the present application, scope of claim 16 of the ‘009 Patent is narrower than that of claim 10 of the present application.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 is currently rejected, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 4 or (ii) claim 4 is rewritten in . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Pub. no. US 2020/0266350 A1 to Hatakeyama et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        16 February 2022